Citation Nr: 1506349	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to a total rating due to individual unemployability based upon service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from December 1984 to May 1990, August 1990 to November 1990 and from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in part, denied the Veteran's claim for service connection for a lumbar spine disorder.  The Veteran also appeals a November 2008 rating decision which denied her claim for TDIU.  

This case was Remanded by the Board in May 2011.  In January 2014, the Board denied the claims.  The Veteran appealed the claims to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the parties to the appeal filed a Joint Motion for Remand (JMR) moving that the January 2014 Board decision be vacated and the matters remanded to the AOJ.  The Court granted the motion and remanded the matters for further proceedings.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceeding.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agree that the claim for service connection for back disability requires additional development because the medical opinion evidence of record and relied by the Board in the January 2014 decision lacks a rationale and explanation, and is therefore inadequate.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (an adequate medical examination must provide a rationale and explanation for its conclusions).

The JMR points out that a January 2012 VA medical opinion addressed several conditions.  As to the back, the report contains the examiner's notation that the medical history included "back pain [that] started in 1985 and continues to worsen."  Upon testing, the examiner diagnosed "mild degenerative disc disease and degenerative joint disease of the lumbar spine."  The examiner also stated that the conditions limit Appellant's ability to work.  In a separate and distinct section, the VA examiner then provided his opinion and rationale as to any relationship between the current back condition and service.  He opined that the current lumbar condition was less likely than not related to service because Appellant had only one instance of back pain in service and "it is not likely that this led to any chronic problems."  Instead, he related the condition to the natural process of aging.  

In a November 2012 addendum, the same VA examiner was asked to address whether the Veteran was diagnosed with arthritis within one year of leaving active service.  The examiner indicated "[t]here are no medical records showing a back condition within one year of discharge.  The first I see documented was 11/30/92.  This is outside of the year following discharge."  The November 30, 1992, document referenced in the November 2012 VA medical opinion addendum is a VA medical certificate where Appellant complained of "terrible pain" in her back and was diagnosed with lumbosacral strain.

It was noted in the JMR that the examiner did not provide an adequate rationale for his conclusions that the current lumbar spine condition is not related to service.  The parties noted that no explanation was provided as to why the instance of back pain in service is not related to Appellant's current back disability, other than a statement that the current symptoms are due to aging.  The parties further noted that, in his November 2012 addendum, the VA examiner discussed the November 30, 1992, medical record but provided no analysis regarding its significance.  See Stefl, 21 Vet. App. at 125 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion").  

The parties concluded that, on remand, the Veteran should be provided with a medical opinion that is, "based upon consideration of Appellant's prior medical history and examinations, including the November 30, 1992, medical certificate, describes the disability in sufficient detail and provides a well-reasoned opinion as to whether Appellant's current lumbar spine disability is related to active service."  

As to the TDIU claim, the parties noted the Veteran receives Social Security Administration (SSA) disability benefits in part for degenerative joint disease and because she has asserted that she cannot work due in part to her back symptoms, this issue is inextricably intertwined with the service connection claim.  Therefore the parties note that it must be remanded along with the back claim and adjudicated anew.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (stating that claims are "inextricably intertwined" when a decision on one issue would have a "significant impact" upon another).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the examiner who performed the January 2012 medical opinion and authored the November 2012 addendum, or a suitable substitute.  Following a review of the record, to include the VBMS/VVA records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disorder had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should note the Veteran's May 1985 complaint of low back pain.  

As to the degenerative joint disease diagnosed, the examiner should indicate whether it manifested to a compensable degree within one year of the Veteran's service discharge in April 1991.  

Per the JMR, the opinion must be based upon consideration of Appellant's prior medical history and examinations, including the November 30, 1992, medical certificate, must describe the disability in sufficient detail and must provide a well-reasoned opinion as to whether the Veteran's current lumbar spine disability is related to active service.  The examiner must provide an explanation if it is again concluded that the instance of back pain in service is not related to the Veteran's current back disability, other than a statement that the current symptoms are due to aging.  The examiner must analyze and discuss the significance of the November 30, 1992, medical record.  

The examiner should provide a rationale for this opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran has been found competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  

2.  Ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim for service connection as well as the claim for TDIU on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




